UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 11, 2010 SELECTICA, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-29637 (Commission File Number) 77-0432030 (I.R.S. Employer Identification Number) 1740 Technology Drive, Suite 450 San Jose, CA 95110 (408) 570-9700 (Addresses, including zip code, and telephone numbers, including area code, of principal executive offices) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On October 11, 2010, Selectica, Inc. issued a press release announcing that the Delaware Supreme Court has affirmed the Court of Chancery ruling in favor of Selectica in the Versata Enterprises, Inc v. Selectica, Inc. litigation.A copy of the press release is attached hereto as Exhibit99.1. The information in this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Description Exhibit 99.1 Press Release of Selectica, Inc., dated October 11, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SELECTICA, INC. DATE:October 11, 2010 By: /s/Todd Spartz Todd Spartz Chief Financial Officer EXHIBIT INDEX Exhibit No. Exhibit Exhibit99.1 Press Release of Selectica, Inc., dated October 11, 2010.
